DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 (and new claims 22-34), in the reply filed on 08 April 2021 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 22, 23, 25, and 28-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claereboudt et al. (U.S. Pub. No. 2017/0165502 A1; hereinafter known as “Claereboudt”).
Regarding claim 1, Claereboudt discloses a computer system (Abstract; [0065]) comprising a processor and memory coupled to the processor ([0065]; [0119]) and comprising instructions that, when executed, cause the processor to execute operations for a method of radiation treatment planning ([0016]; [0067]), the operations comprising: accessing, from the memory, information comprising an outline of a target volume inside a patient to be treated with radiation (Figs. 7, 8; [0006]; [0091]-[0092]; [0098]; [0103]; [0130]); determining an arrangement of spots inside the outline, wherein each spot of the spots corresponds to a location inside the target volume where a respective beam of radiation is directed during a radiation treatment of the patient ([0021]; [0027]; [0030]; [0063]; [0067]); determining a dose rate for each beam of a plurality of beams, wherein the dose rate for said each beam is a dose delivered in less than one second to a respective spot corresponding to said each beam ([0091]; [0122]-[0128]); and storing, to the memory, a radiation treatment plan comprising the arrangement of the spots and the dose rate for each of the beams ([0065]; [0119]).
Regarding claim 4, Claereboudt discloses that a ratio of dose rate inside a spot to a dose rate outside a spot is at least 1.5 (inherently taught, as the dose rate outside 
Regarding claim 5, Claereboudt discloses that the beams comprise a type of beam selected from the group consisting of proton, electron, photon, atom nuclei, and ion ([0001]-[0002]; [0126]).
Regarding claim 6, Claereboudt discloses the dose rate for said each beam is determined using parameters comprising a number of irradiations for the respective spot, a duration of each of the irradiations for the respective spot, and a dose deposited in each of the irradiations for the respective spot ([0014]; [0063]; [0091]; [0110]; [0122]-[0128]).
Regarding claim 7, Claereboudt discloses that the parameters further comprise a period of time during which the irradiations are applied and an interval of time between each period of irradiations ([0091]-[0092]; [0112]-[0128]).
Regarding claim 22, Claereboudt discloses determining a beam energy for said each beam, wherein the beam energy for said each beam is determined such that each spot of the spots receives a respective prescribed dose rate ([0114]; [0016]; [0027]-[0029]; [0122]-[0128]).
Regarding claim 23, Claereboudt discloses determining a number of the spots ([0027]; [0063]; [0110]).
Regarding claim 25, Claereboudt discloses a computer-implemented method of radiation treatment planning (Abstract; [0065]), the method comprising: accessing, from memory of a computer system, information comprising an outline of a target volume inside a patient to be treated with radiation (Figs. 7, 8; [0006]; [0091]-[0092]; [0098]; 
Regarding claim 28, Claereboudt discloses that a ratio of dose rate inside a spot to a dose rate outside a spot is at least 1.5 (inherently taught, as the dose rate outside the spot diminishes with further distance away from the spot; thus, at a certain distance, this ratio is met).
Regarding claim 29, Claereboudt discloses that the beams comprise a type of beam selected from the group consisting of proton, electron, photon, atom nuclei, and ion ([0001]-[0002]; [0126]).
Regarding claim 30, Claereboudt discloses the dose rate for said each beam is determined using parameters comprising a number of irradiations for the respective spot, a duration of each of the irradiations for the respective spot, and a dose deposited in each of the irradiations for the respective spot ([0014]; [0063]; [0091]; [0110]; [0122]-[0128]).
Regarding claim 31, Claereboudt discloses that the parameters further comprise a period of time during which the irradiations are applied and an interval of time between each period of irradiations ([0091]-[0092]; [0112]-[0128]).

Regarding claim 33, Claereboudt discloses determining a number of the spots ([0027]; [0063]; [0110]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Claereboudt as applied to claims 1 and 25 above, and further in view of Cooley, III et al. (U.S. Pub. No. 2020/0298023 A1; hereinafter known as “Cooley”).  Claereboudt discloses the invention as claimed, see rejection supra, but fails to disclose that the dose rate is at least 4 Grays per second or at least 20 Grays per second.  Cooley discloses a system and method (Abstract) for determining dose rates of particle beams, wherein the dose rate is a dose delivered in less than one second, and wherein the dose rate is at least 4 Grays per second or at least 20 Grays per second, in order to reduce damage to healthy tissue ([0079]-[0081]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Claereboudt with the dose rates taught by Cooley in order to reduce damage to healthy tissue.

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Claereboudt as applied to claims 1 and 25 above, and further in view of Jiang et al. (U.S. Pub. No. 2013/0131428 A1; hereinafter known as “Jiang”).  Claereboudt discloses the invention as claimed, see rejection supra, and further discloses adjusting the values of parameters for each spot of the spots, wherein the parameters comprise beam .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791